              Case 3:19-cr-00676-WHO Document 19 Filed 04/27/20 Page 1 of 3



 1
   Jennifer J. Wirsching, 263141
 2 For LibertyBell Law Group
   20350 Ventura Blvd, Suite 230
 3 Woodland Hills, CA 91364
   828-563-2355
 4 wirschinglaw@outlook.com

 5
   Attorneys for Defendant
 6 ANTHONY FAULK

 7
                                    IN THE UNITED STATES DISTRICT COURT
 8
                                     NORTHERN DISTRICT OF CALIFORNIA
 9

10
     UNITED STATES OF AMERICA,                            CASE NO. 3-19-CR-00676
11
                                     Plaintiff,           STIPULATION AND ORDER TO CONTINUE
12                                                        STATUS CONFERENCE HEARING
                               v.
13
     ANTHONY FAULK,                                       Date:      May 14, 2020
14                                                        Time:      1:30 PM
                                    Defendant.            Judge:     Hon. William H. Orrick
15

16
            Plaintiff United States of America, through its respective counsel, and defendant Anthony Faulk,
17
     through his counsel of record, stipulate that the status conference now set for May 14, 2020, be
18
     continued to July 14, 2020.
19
            Counsel Jennifer Wirsching resides in Los Angeles, and defendant Faulk resides, and is under
20
     pre-trial supervision, in Pennsylvania. Due to COVID-19, the national state of emergency, statewide
21
     states of emergency, and local “Safer at Home” orders, air travel is very risky at this time. Additionally,
22
     new discovery has recently been made available to the defense, the defense requires time to review and
23
     analyze this discovery.
24
            Based on the foregoing, the parties stipulate that the status conference currently set for May 14,
25
     2020, be continued to July14, 2020, at 1:30 p.m. The parties further agree that time under the Speedy
26
     Trial Act should be excluded from the date the parties stipulated, up to and including July 14, 2020,
27
     under 18 U.S.C. § 3161(h)(7)(A) and (B)(iv) [reasonable time to prepare] based on continuity of counsel
28
     and defense preparation.
      STIPLUATION AND ORDER TO                            1
30    CONTINUE STATUS CONFERENCE
              Case 3:19-cr-00676-WHO Document 19 Filed 04/27/20 Page 2 of 3



 1          The parties agree that the failure to grant a continuance in this case would deny defense counsel

 2 reasonable time necessary for effective preparation, taking into account the exercise of due diligence.

 3 The parties also agree that the ends of justice served by the Court granting the requested continuance

 4 outweigh the best interests of the public and the defendant in a speedy trial.

 5

 6                                                       Respectfully submitted,

 7

 8 Dated: April 27, 2020                                 __/s/Robert Leach
                                                         ROBERT LEACH
 9                                                       Assistant United States Attorney
                                                         Attorney for Plaintiff United States
10

11
     Dated: April 27, 2020                               _/s/ Jennifer J. Wirsching____
12                                                       JENNIFER J. WIRSCHING
                                                         LibertyBell Law Group
13                                                       Attorneys for Defendant Anthony Faulk
14

15

16

17

18

19

20
21

22

23

24

25

26

27

28

      STIPLUATION AND ORDER TO                           2
30    CONTINUE STATUS CONFERENCE
              Case 3:19-cr-00676-WHO Document 19 Filed 04/27/20 Page 3 of 3



 1                                                     ORDER

 2          The Court, having received and considered the parties’ stipulation, and good cause appearing

 3 therefore, adopts the parties’ stipulation in its entirety as its order. The Court specifically finds that the

 4 failure to grant a continuance in this case would deny counsel reasonable time necessary for effective

 5 preparation, taking into account the exercise of due diligence. The Court also finds that the ends of

 6 justice served by granting the requested continuance outweigh the best interests of the public and the

 7 defendant in a speedy trial.

 8          The Court orders that the time from the date the parties stipulated, up to and including July 14,

 9 2020, shall be excluded from the computation of time within which the trial in this case must begin

10 under the Speedy Trial Act, see 18 U.S.C. § 3161(h)(7)(A) and (B)(iv) [reasonable time to prepare. It is
                                                                               July 16, 2020
11 further ordered that the May 14, 2020, status conference be continued until July14, 2020 at 1:30 p.m.

12
             April 27
13 Dated: __________________, 2020                          _______________________________
                                                            Hon. William H. Orrick
14                                                          United States District Judge
15

16

17

18

19

20
21

22

23

24

25

26

27

28

      STIPLUATION AND ORDER TO                             3
30    CONTINUE STATUS CONFERENCE
